internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-111102-99 date date acquiring parent target parent date state a business x this is in response to a letter dated date in which rulings were requested on behalf of acquiring parent regarding certain federal_income_tax consequences of a completed transaction the information submitted is summarized below acquiring parent is a state a corporation engaged in business x acquiring parent is the common parent of a consolidated_group the acquiring group that files its consolidated_returns on a calendar_year basis using the accrual_method of accounting target parent was the common parent of a consolidated_group the target group that was unrelated to acquiring parent until date on date pursuant to an agreement and plan of restructuring and merger acquiring group acquired target parent in a transaction the acquisition intended to qualify as a tax-free reorganization within the meaning of sec_368 of the internal_revenue_code as a result of the acquisition the target group has terminated and the acquiring group remains in existence sec_1_1502-75 of the regulations plr-111102-99 prior to the acquisition target parent made an election for target group under sec_1_1502-13 of the regulations the election which applies sec_1_1502-13 effective for taxable years beginning on or after date to stock elimination transactions to which prior_law would otherwise apply acquiring parent made no such election for acquiring group based solely on the information submitted we hold that target group’s election terminated upon the target group’s acquisition and target group’s subsequent termination by acquiring group no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to the taxpayer as designated on the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by victor penico branch chief branch
